Citation Nr: 1441592	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-39 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for diabetes, claimed as pre-diabetes.

4.  Entitlement to service connection for a liver disability.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, claimed as chronic bronchitis and chronic obstructive pulmonary disease (COPD).

6.  Entitlement to service connection for a respiratory disability, claimed as chronic bronchitis and COPD.



REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

E. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1965 to August 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in July 2009 and December 2013 of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  

In May 2011, the Board, in pertinent part, denied the Veteran's claims of entitlement to service connection for headaches and entitlement to TDIU.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2012, the Court vacated the part of the May 2011 decision that denied service connection for headaches and entitlement to TDIU and remanded the matters to the Board for further development.  When these two issues were most recently before the Board in May 2013, they were remanded for additional development.

The issues of entitlement to service connection for diabetes, claimed as pre-diabetes, entitlement to service connection for a respiratory disability, claimed as chronic bronchitis and COPD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT


1.  The most probative evidence of record does not show that the Veteran had a chronic headache disability during service, or that his current headaches are the result of disease or injury incurred during active service, or that they are caused or aggravated by a service-connected disability.

2.  The most probative evidence of record does not show that the Veteran has a liver disability which is etiologically related to active service; he has no diagnosis of cirrhosis.

3.  An August 1968 rating decision denied service connection for bronchitis; the Veteran did not file a timely notice of disagreement, and no new and material evidence was received within the appeal period for that decision.

2.  Evidence received since the August 1968 rating decision is new and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a respiratory disability, claimed as chronic bronchitis and COPD.


CONCLUSIONS OF LAW

1.  A chronic headache disability was not incurred in or aggravated by active service, and is not proximately due to or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) (2013).

2.  A chronic liver disability was not incurred in or aggravated by active service, nor may cirrhosis of the liver be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

3.  The August 1968 rating decision is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1968); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

4.  Evidence received to reopen the claim of entitlement to service connection for a respiratory disability (claimed as COPD and chronic bronchitis) is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013). 

Duty to Notify 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112  (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued its decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that the VCAA notice requirements of 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim.  As previously defined by the courts, those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Upon receipt of an application for "service connection," therefore, VA is required to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, it will assist in substantiating or that is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  This includes notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that the VCAA notice requirements in regard to new and material evidence claims require VA to send a specific notice letter to the claimant that: (1) notifies him or her of the evidence and information necessary to reopen the claim (ie., describes what is meant by new and material evidence under either the old or new standard); (2) identifies what specific evidence is required to substantiate the element or elements needed for service connection that were found insufficient in the prior denial on the merits; and (3) provides general VCAA notice for the underlying service connection claim. 

In the decision below, the Board has reopened the Veteran's claim for service connection for a respiratory disability claimed as COPD and chronic bronchitis.  Therefore, regardless of whether the requirements have been met in this case with regard to this claim, no harm or prejudice to the appellant has resulted.  As such, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran is at worst harmless error in that it does not affect the essential fairness of the adjudication of the claim to reopen.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92. 

With regard to the other service connection claims decided herein, in VA correspondence to the Veteran in April 2009, May 2009, and July 2013, VA informed him of what evidence was required to substantiate his service connection claims and of his and VA's respective duties for obtaining evidence.  The notice letters also informed the Veteran as to the law pertaining to the assignment of a disability rating and effective date as the Court required in Dingess/Hartman.  

The content of the notice fully complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and Dingess/Hartman.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notices.

Duty to assist 

The Board has carefully reviewed the Veteran's statements and concludes that there has been no identification of further available evidence not already of record.  The Board has also reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a further duty to obtain.  

In addition, the Veteran was afforded a VA examination/opinions with respect to his claim for service connection for headaches (July 2013 examination and June 2014 addendum opinion report.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination reports are adequate.  The examiner reviewed the claims file and conducted an examination of the Veteran.  The examination and opinion reports consider the pertinent evidence of record, to include the Veteran's service treatment records and the statements of the Veteran, and the examiner provided a rationale for the opinions proffered.

The Board finds that a VA examination/opinion with regard to the issue of entitlement to service connection for a liver disability is not warranted.  The Secretary's obligation under 38 U.S.C. § 5103A(d) to provide the Veteran with a medical examination or to obtain a medical opinion occurs when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App.79, 81 (2006).  As is discussed in greater detail below, the service treatment records are negative for any complaint or finding of any liver problems or disability and the Veteran has not provided any specific information regarding why he feels that service connection for a liver disability is warranted.  See Waters v. Shinseki, 601 F.3d 1274, 1278 (noting that a veteran's conclusory generalized statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all veterans could make such a statement, and such a theory would eliminate the carefully drafted statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case).  Since the Board acknowledges the Veteran served in Vietnam and was therefore exposed to herbicides, to the extent that the Veteran alleges that any liver disability is causally related to herbicide exposure, he has not been shown to be competent to make such an etiology finding.  Any suggestion of such an etiology is not a sufficient "indication" that any liver disability may be causally related to service to warrant a VA examination.  Although the standard under McLendon to obtain a VA examination is low, the Board finds that a claim of etiology by someone without the required medical or scientific expertise and without any supporting evidence, is insufficient.  In this case, there is no competent medical evidence that finds a causal link between any liver disability and any incident of active service, including exposure to herbicides; and non-alcohol fatty liver disease and hepatitis have not been added to the list of diseases that are presumed to be due to exposure to herbicides.  Therefore, the Board concludes that there is no duty to provide a medical opinion on this issue.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims. 

A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998). In this regard, the Board is satisfied as to compliance with the instructions from its May 2013 remand as it pertains to the claim for service connection for headaches.  Specifically, the May 2013 Board remand instructed the RO to obtain all updated VA treatment records.  The remand also instructed the RO to schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed headaches.  Updated VA treatment records were obtained, the Veteran underwent a VA examination in July 2013, and an addendum opinion was obtained in June 2014.  The Board finds that the RO has complied with the Board's instructions and that the July 2013 VA examination report and the June 2014 addendum opinion substantially comply with the Board's May 2013 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

Legal Analysis

New and Material Evidence

In general, rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2013).

If new and material evidence is presented or secured with respect to a claim that has been finally disallowed, the claim shall be reopened and reviewed.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013). 

The question of whether new and material evidence has been received to reopen each claim must be addressed in the first instance by the Board because the issue goes to the Board's jurisdiction to reach the underlying claim and adjudicate it on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the Board finds that no such evidence has been offered, this is where the Board's analysis must end; hence, what the RO may have determined in this regard is irrelevant.  Jackson, 265 F.3d at 1369; Barnett, 83 F.3d at 1383. 

"New" evidence is defined as evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999).

In Shade v. Shinseki, 24 Vet. App. 110, 120 (2010), the United States Court of Appeals for Veterans Claims (Court) interpreted the phrase 'raises a reasonable possibility of substantiating the claim' as "enabling rather than precluding reopening."  The Court held that 38 C.F.R. § 3.159(c)(4)(iii)  does not require new and material evidence as to each previously unproven element of a claim.  See Shade, 24 Vet. App. at 120.

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).

The appellant contends that he is entitled to service connection for a respiratory disability, claimed as COPD and chronic bronchitis.  For the reasons that follow, the Board finds that new and material evidence has been received to reopen the Veteran's claim. 

Historically, the Board notes that in an August 1968 rating decision the RO denied service connection for bronchitis on the basis that bronchitis was not found on current examination.  After the Veteran was notified in August 1968, he did not submit any evidence addressing the basis of the denial of his service connection claim within one year of the August 1968 rating action, nor did he file a timely appeal to the August 1968 rating action.  Therefore, the August 1968 rating action is final.  38 U.S.C. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1968); currently 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

No relevant service department records have been associated with the record since the August 1968 rating decision such that 38 C.F.R. § 3.156(c) would apply.  In this regard, although the Veteran's service personnel records were added to the record in January 2014, they are not relevant to the instant claim.  (The fact that the Veteran had served in country in Vietnam was already a matter of record at the time of the August 1968 rating decision and the service personnel records are not otherwise relevant.)  Accordingly, reconsideration of the Veteran's claim under 38 C.F.R. § 3.156(c) is not warranted.

The evidence of record at the time of the August 1968 rating decision denying the Veteran's claim for service connection for bronchitis included the Veteran's service treatment records, which reflect complaints of a sore throat and cough in December 1965.  The September 1965 report of medical history reflects the Veteran's complaints of shortness of breath and chest pain, along with the physician's finding of no pulmonary condition.  The September 1965 entrance examination and the August 1967 separation examination reports note normal examination of the lungs.  Also of record was a July 1968 VA examination report, which reflects the Veteran's complaints of chest pain for six to eight months, a finding of chronic bronchitis on X-ray, but no diagnosis of bronchitis upon examination of the Veteran.  

The evidence added to the record since the August 1968 rating decision which denied the Veteran's claim for service connection for bronchitis includes a September 2007 VA treatment record noting that the Veteran had had bronchitis for three weeks.  It was noted that he had had a lung test eight or nine years ago.  Examination revealed abnormal auscultation and respiratory effort.  The diagnosis was bronchitis and medication was prescribed.  An August 2009 VA treatment record notes diagnoses of COPD and bronchitis.  It was noted that tobacco cessation was encouraged.  A March 2011 VA treatment record reflects a diagnosis of COPD.  A March 2013 VA treatment record shows a diagnosis of COPD for which the Veteran was taking ongoing antibiotics.  An October 2013 VA treatment record notes that the Veteran reported feeling the symptoms of bronchitis a few days earlier; prescription medication was begun.  It was noted that he wanted to have his medication renewed so he would have it on hand for the next flare-up of COPD.  

This newly submitted evidence is new in that it was not of record at the time of the August 1968 denial of the claim.  Moreover, it is material because it raises a reasonable possibility of substantiating the claim.  Specifically, the VA treatment records reflect current diagnoses of bronchitis and COPD.  Because the lack of a current diagnosis was the basis of the prior denial, this evidence is new and material, and reopening of the claim is in order.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits.  In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

Service connection may be granted for a disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Additional disability resulting from the aggravation of a nonservice-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(b).  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  The Board observes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised regulation, the rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR Part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  See 38 C.F.R. § 3.310(b) (2013).  This requirement was not contained in prior versions of the regulation.  Cf. 38 C.F.R. § 3.310 (2006).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

A Veteran who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  The last date on which such a Veteran shall be presumed to have been exposed to an herbicide agent shall be the last date on which he or she served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era."  Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  See also Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008). 

If a Veteran was exposed to an herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied: Chloracne or other acneform disease consistent with chloracne; Type 2 diabetes (also known as Type II diabetes mellitus or adult-onset diabetes); Hodgkin's disease; chronic lymphocytic leukemia; B cell leukemia, Parkinson's disease, multiple myeloma; non-Hodgkin's lymphoma; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx or trachea); soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma); and ischemic heart disease, (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e). 

The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and early onset peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  38 C.F.R. 
§ 3.307(a)(6)(ii).

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-346 (1994); see also Notice, 61 Fed. Reg. 41,442-449 (1996). 

Where the evidence does not warrant presumptive service connection, the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It would also include statements contained in authoritative writings such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 5107(b).

Headaches

The Veteran claims that service connection for headaches is warranted.  He has not alleged with any specificity why he believes service connection is warranted.  

A review of the service treatment records shows that the Veteran complained of headaches from too much heat on the report of medical history at service entrance.  The entrance examination report reflects that headaches were not diagnosed.  Examination of the head and neurological examination were normal.  A December 1965 service treatment record notes complaints of a headache, sore throat and cough.  A March 1966 service treatment record notes complaints of a frontal headache with some associated dizziness.  It was questioned whether there was sinus trouble.  The August 1967 separation examination report notes normal examination of the head and normal neurologic examination.  Headaches were not found.  The Veteran reported frequent or severe headaches on the report of medical history at separation.

The post service medical evidence includes a July 1968 VA examination report which reflects no complaints of any headaches.  The VA treatment records dated during 2007 to 2009 reflect no complaints or findings of headaches.  A June 2013 VA treatment record notes that the Veteran was seen for complaints of a low grade headache which had been present for about four weeks.  The headache was noted to be focused over the Veteran's left eye.  The Veteran denied photophobia.

The July 2013 VA examination report reflects that the Veteran stated that his headaches began in the 1980s.  He reported now having low grade headaches that are sometimes helped with Tylenol.  The examiner stated that there was no diagnosable chronic headache disability currently.  The examiner opined that it is less likely as not that the Veteran's headaches are due to or aggravated by his service-connected eye disability.  The examiner stated that the right eye corneal scar has been described by physicians as small, and not involving the visual axis.  Both eye examinations are silent for headaches, right eye pain, or photophobia.  The examiner stated that eye pain and photophobia are essential symptoms of any cornea issue.  The examiner stated that the VA treatment records are silent for headaches until June 2013 when the Veteran underwent a CT scan.  The examiner noted that at the examination the Veteran reported that his headaches were right sided, but the June 2013 VA treatment record reflects that the Veteran described them as somewhat left sided.  Additionally, the Veteran told the VA examiner that he had had headaches since the 1980s.  However, the Veteran had reported in June 2013 that his headaches had only been present for four weeks.  Additionally, the June 2013 CT scan showed frontal sinusitis, and the VA examiner indicated that sinusitis can cause headaches.  Finally, the VA examiner indicated that medical literature reveals no demonstrable medical evidence associating a small corneal scar with headaches.  

A June 2014 VA addendum opinion states that it is less likely than not that the Veteran's headaches are etiologically related to service.  The examiner reasoned that the service treatment records do not reflect a chronic headache disorder.  The examiner stated that the documented headaches in service do not imply chronicity because the headaches due to heat are transient given the environment, and the other complaints of headaches in service were related to sinus problems or an upper respiratory disorder, which would resolve when the underlying condition resolved.  

After review of the evidence the Board concludes that service connection for headaches on a direct basis is not warranted.  The preponderance of the evidence is against a finding that the Veteran's reported headaches began in service and have been ongoing since then, or that they are otherwise related to service.  To the extent that the Veteran contends that his headaches began in service, the Board notes that the headaches in service were specifically related to heat exposure or sinus/upper respiratory symptoms.  As such, the medical evidence does not support a finding of a chronic headache disability in service.  To the extent the Veteran alleges that his headaches have been ongoing since service, the post-service treatment records contradict this theory of continuity of symptomatology.  For example, a VA examination shortly after service separation, in July 1968, does not reflect any complaints of headaches, and a June 2013 VA treatment record reflects complaints of headaches that had begun merely four weeks earlier.  Moreover, at the July 2013 VA examination, the Veteran reported that his headaches had begun in the 1980s.  None of the post-service treatment records reflects that the Veteran reported ongoing headaches since service.  

Service connection for headaches on a secondary basis is also not warranted.  In this regard, the Veteran is asserting that his headaches are due to his service-connected right eye corneal scar.  The only medical evidence on this point is found in the June 2014 VA addendum opinion, which states that it is less likely than not that the Veteran's headaches are caused or aggravated by his service-connected right eye corneal scar.  The examiner supported the opinion with an adequate rationale.  Notably, the examiner stated that medical literature does not associate corneal scar with headaches; moreover, the examiner noted that both VA eye examiners had not noted headaches and had reported the cornea scar as mild and not affecting the visual axis. 

After thorough review of the evidence currently of record, the Board is led to the conclusion that there is not such a state of equipoise of the positive evidence with the negative evidence to permit a favorable determination in this case.  38 U.S.C.A. § 5107(b).  The Board understands that the Veteran may sincerely believe that his headaches are caused by service or related to his service-connected right eye corneal scar, and the Board finds that the Veteran is competent to report the existence of headaches and the onset of headaches.  However, the Board finds that the evidence shows that the Veteran is less than credible regarding the onset of his headaches.  At the July 2013 VA examination, the Veteran reported having had headaches since the 1980s; however, the VA treatment records from 2007 to 2009 are completely devoid of any mention of headaches and the June 2013 VA treatment record, which is the first mention of a headache in the post-service treatment records, reflects the Veteran's own complaints that he had only had headaches for four weeks.  The Board finds that the July 2013 VA examiner's opinion (and June 2014 addendum opinion) is supported by the evidence of record and contains an adequate rationale, and therefore, the Board accords more probative value to the VA examiner's opinion than to the Veteran's statements regarding direct or secondary service connection.  In sum, the weight of the evidence is against the Veteran's service connection claim for headaches on direct and secondary bases.

Liver Disability

The Veteran claims that he is entitled to service connection for a liver disability.  He has not indicated specifically why he feels service connection is warranted.  

Service treatment records reflect normal endocrine examination on entrance and separation.  The service treatment records do not reflect that the Veteran had any related complaints and there were no findings related to the liver during service.  Moreover, the reports of medical history for service entrance and separation do not mention the liver.  A July VA examination report reflects no complaints or findings related to the Veteran's liver.

A September 2007 VA treatment record notes that the Veteran had abnormal transaminases.  It was noted that an ultrasound should be considered in the future.  An April 2008 VA treatment record notes that the Veteran had some mild abnormal liver numbers.  It was noted that he had a biopsy in the past and had fatty liver infiltrate.  A March 2009 VA treatment record notes that the Veteran was diagnosed with non-alcohol fatty liver disease.  The post-service medical evidence reflects that the Veteran has had elevated liver enzymes in July 2009.  Imaging revealed that cirrhosis was not present.  Viral hepatitis was ruled out.  Ultrasound of the liver was normal.  The Veteran indicated that had had been diagnosed with fatty liver infiltration in the past.  It was noted that liver biopsy would not be pursued.  An April 2013 VA treatment record reflects that the Veteran had elevated transaminases.  This was attributed to fatty liver.  A July 2013 VA treatment record indicates that the Veteran's laboratory studies were improving.

After review of the evidence, the Board has determined that service connection for a liver disability is not warranted.  The service treatment records do not reflect any complaints or findings related to the liver and the Veteran has not alleged that a liver disability began during service.  As such, there is no evidence, medical or lay, of a chronic liver disability in service.  Additionally, the medical evidence of record reflects that cirrhosis of the liver was not diagnosed within one year of service.  In fact, it was not found on imaging studies at all in July 2007.  

The post-service medical evidence does not indicate a diagnosis of any liver disability which is etiologically related to service.  The Veteran has been diagnosed with fatty liver, but no competent medical evidence or competent and credible lay evidence even suggests that this disability is related to service.  

As previously noted, the Board is aware that lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence.  Further, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is competent to observe symptoms during or after service.  However, the medical evidence does not show that he had any complaints or symptoms related to his liver during service.  In fact, a liver disability was not actually found during service or until years after the Veteran was discharged from service, and the Veteran has not been shown to have the requisite medical training to render a diagnosis of fatty liver (or any liver disability) or relate the etiology of such diagnosis to active service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, Note 4 (Fed. Cir. 2007) (holding that sometimes a layperson will be competent to identify a medical condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer, and remanding to the Court to remand to the Board to decide whether lay evidence was competent and sufficient to establish a shoulder dislocation); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that lay evidence is competent with regard to facts perceived through the use of the five senses and cautioning that lay testimony that veteran suffered a particular illness, bronchial asthma, was not competent because matter required medical expertise); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (noting that veteran's statements were competent to describe the observable flatness of his feet); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to ringing in the ears (tinnitus) which is capable of lay observation); Barr v. Nicholson, 21 Vet App 303, 308 -09 (2007) (holding that lay testimony is competent to establish the presence of varicose veins).  Importantly, fatty liver or any liver disability is not a disability capable of lay observation.  Instead, it requires specialized knowledge and medical testing.  Thus, the Board cannot assign any significant weight to the Veteran's lay assertions about the timing of his liver disability diagnosis or etiology of his currently diagnosed fatty liver.

In sum, the evidence demonstrates that the Veteran is not entitled to service connection for a liver disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for headaches is denied.

Entitlement to service connection for a liver disability is denied.

New and material evidence having been received, the claim of entitlement to service connection for a respiratory disability, claimed as COPD and chronic bronchitis, is reopened; the appeal is granted to this extent.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim for entitlement to service connection for a respiratory disability, currently diagnosed as COPD and bronchitis, a June 2014 VA medical opinion states that COPD is less likely as not related to the in-service complaints of cough and shortness of breath.  The examiner reasoned that the in-service complaints appear to have been acute viral upper respiratory infections; moreover, the Veteran was not diagnosed with COPD until 2008, which is over 40 years after the vague symptoms in service and the biggest contributor of COPD is smoking tobacco, which the Veteran has an extensive history of.  

If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  A medical opinion must support its conclusion with an analysis the Board can consider and weigh against other evidence in the record.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Furthermore, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Here, the June 2014 VA medical opinion is incomplete because it does not address the Veteran's bronchitis (it only addresses COPD), nor does it address the July 1968 VA examination report which reflects that an X-ray study revealed chronic bronchitis.  Therefore, a remand is required for a more complete medical opinion which accounts for this medical evidence and which addresses bronchitis.

The Board notes that the Veteran served in Vietnam and is presumed to have been exposed to herbicides.  Although the Veteran did not specifically claim that his respiratory disability is etiologically related to herbicide exposure during service, because the claim is being remanded for a new medical opinion, the examiner should be requested to provide an opinion in this regard.  

With regard to the claim for service connection for diabetes, claimed as pre-diabetes, the Board notes that a March 2011 VA treatment record reflects that diabetes was discussed with the Veteran.  He was instructed to follow a low carbohydrate diet and to begin exercising.  The impression was elevated blood glucose.  It was noted that the Veteran has a strong family history of diabetes and he was exposed to Agent Orange.  In light of the Veteran's service in Vietnam and presumed exposure to Agent Orange, as well as the finding of elevated blood glucose in March 2011, and because there is no medical evidence confirming or denying a diagnosis of diabetes since March 2011 either way, the Board finds that a remand for an examination is necessary.

The May 2013 remand instructed the RO to schedule the Veteran for a VA examination in conjunction with his TDIU claim.  The examiner was instructed to obtain a complete work history from the Veteran, including the specific duties that were required in each position.  It was noted that the examiner should discuss all impairment and/or symptoms caused by the service-connected disabilities and state whether associated impairment renders him unable to secure or follow a substantially gainful occupation.  It was further noted that this should be discussed in terms of sedentary and manual type of employment.  The examiner was then instructed that he/she should specifically address what type of duties the Veteran would be capable of performing in light of his service-connected disabilities and what duties he would not be able to perform.  It was further noted that a rationale for the opinions provided should include a discussion of the impact of the Veteran's service-connected disability, his past work history/duties and his educational background.  The AOJ was then instructed to readjudicate the claim, and to make a finding regarding whether any employment during the appeal period can be considered marginal employment.

A July 2013 VA examiner stated that the Veteran has no demonstrable functional deficit from his upper or lower extremities, he can carry a normal conversation without hearing problems, he is still driving and is able to pass a motor vehicle eye examination, and he has no demonstrable deficit from his eye disability.  A July 2013 gastrointestinal disability VA examination report notes that the Veteran's stomach/duodenum disability does not affect his ability to work.

An addendum opinion was obtained in June 2014.  The examiner indicated that, after review of electronic documents, the Veteran has a history of doing manual labor for Goodyear, which he retired from.  He has a side line handyman business.  The examiner opined that this would require use of all extremities.  The examiner stated that the Veteran is capable of sedentary employment because of the July 2013 examination.  This would include some type of desk work and no heavy lifting.

The Board finds that neither the July 2013 examination nor the June 2014 addendum adequately addresses the remand directives.  Initially, the Board notes that the examiner did not obtain a complete occupational work history (including the specific duties that were required in each position) from the Veteran.  It is also unclear from the examination report and the record whether the Veteran is currently still working as a handyman or whether he has completely stopped working.  Additionally, the examiner did not discuss the Veteran's service-connected posttraumatic stress disorder (PTSD) whatsoever.  Moreover, the examiner did not adequately explain the reasoning behind the opinion that the Veteran could perform sedentary employment, whether he could or could not (and why) perform manual labor, and why the Veteran could not do heavy lifting (in terms of what service-connected disability prevents this).  

Finally, in the June 2014 supplemental statement of the case, the AOJ did not make any determination regarding whether any employment during the appeal period was marginal employment.  

Therefore, the AOJ did not accomplish the objectives set forth in the May 2013 Board remand.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App 268 (1998).  As such, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2014 respiratory VA examiner or suitable substitute and request that the examiner review the claims file and then provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently diagnosed respiratory disability (to specifically include COPD and bronchitis) began during active service or is otherwise related to active service, to include the respiratory complaints in service and the Veteran's presumed exposure to herbicides.  

The examiner is directed to specifically discuss the Veteran's in-service respiratory complaints, his respiratory complaints noted on the report of medical history at separation, and the July 1968 X-ray evidence indicative of bronchitis, as well as the Veteran's history of tobacco use over the years.  

A complete rationale must be provided for all opinions expressed.  

If the examiner determines that a new examination of the Veteran is required in order to provide the above requested opinions, such an examination should be scheduled.  

2.  Schedule the Veteran for a VA examination in order to determine whether he has a diagnosis of diabetes mellitus, type II.  All pertinent studies and tests should be performed.  The claims file should be made available to the examiner.  The examiner should state whether the Veteran has a diagnosis of diabetes mellitus type II.  The examiner should discuss the meaning of pre-diabetes and the March 2011 finding of elevated blood glucose.

The examiner should obtain a complete work history from the Veteran, including the specific duties that were required in each position and whether he is still doing handyman work.

The examiner should discuss all impairment and/or symptoms caused by the service-connected disabilities (PTSD, tinnitus, pylorus and duodenal bulb spasm, and right eye corneal scar) and state whether associated impairment renders him unable to secure or follow a substantially gainful occupation in terms of sedentary and manual type of employment.  The examiner should specifically address what type of duties the Veteran would be capable of performing in light of his service-connected disabilities and what duties he would not be able to perform based upon the described impairment from his service-connected disabilities.

A complete rationale is required for all opinions rendered.

3.  Thereafter, the AOJ should readjudicate the claims.  Regarding the issue of entitlement to TDIU, the AOJ shall consider the issue of whether the Veteran is entitled to TDIU under the provisions of 38 C.F.R. § 4.16(a) and (b) on the basis of the Veteran's service-connected condition(s).  The AOJ should also make a determination as to whether any employment during the appeal period can be considered marginal employment.

If any benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


